UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
SALVATORE GUADAGNA, individually and on
behalf of all persons similarly situated,

                                   Plaintiff,                                   ORDER

                 -against-                                              CV 17-3397 (ADS) (AKT)

HOWARD ZUCKER, as Commissioner of the
New York State Department of Health,

                                    Defendant.
--------------------------------------------------------------X

A. KATHLEEN TOMLINSON, Magistrate Judge:

        The Court has reviewed defendants' letter motion to compel compliance with the

subpoena served on non-party Elaine Morgan [DE 114], the purported opposition letter [DE 115]

of counsel representing Ms. Morgan, Joseph Ranni, Esq., and the reply filed by defendants'

counsel [DE 116]. Initially, the Court points out that Attorney Ranni's letter does not constitute

proper "opposition" to the motion since, among other things, there is not a single citation to legal

authority supporting counsel's argument. In addition, although Mr. Ranni takes the position that

discovery is stayed, that conclusion is simply erroneous. Neither Judge Spatt nor this Court has

stayed non-party discovery. In fact, the opposite is true.

        Non-party Elaine Morgan was properly served with a duly authorized subpoena. She has

21 days (until July 30, 2019) to either (1) comply with the subpoena or (2) file an appropriate

motion to quash or modify the subpoena in compliance with the Federal Rules of Civil Procedure

and the Local Rules of this District. Otherwise, the Court will issue an Order to Show Cause

with respect to any non-compliance with this Order. Defendants' motion to compel [DE 114] is

granted to the extent set forth in this Order.
                                     SO ORDERED.
Dated: Central Islip, New York
       July 8, 2019
                                     /s/ A. Kathleen Tomlinson
                                     A. KATHLEEN TOMLINSON
                                     United States Magistrate Judge




                                 2
